NOS. 12-20-00232-CR
                                         12-20-00233-CR

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

JIMMY LEE GONZALES,                                  §       APPEALS FROM THE 7TH
APPELLANT

V.                                                   §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §       SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
        Jimmy Lee Gonzales appeals his convictions for possession of a controlled substance in a
correctional facility and possession of a controlled substance in an amount less than one gram.
In one issue, he argues that the trial court erred in assessing court costs in each case when the
cases were disposed of in a single court proceeding. We modify and affirm.


                                             BACKGROUND
        Appellant was charged by separate indictments for possession of a controlled substance
in a correctional facility, a third degree felony, and possession of a controlled substance in an
amount less than one gram, a state jail felony. 1 Appellant elected to waive his right to a jury trial
in each case and enter a guilty plea in each case in the same proceedings. The trial court
accepted Appellant’s pleaS of “guilty” and ordered a presentence investigation. At Appellant’s
punishment hearing on both cases, the trial court sentenced Appellant to six years imprisonment
in the possession of a controlled substance in a correctional facility case and fifteen months
imprisonment in the possession of a controlled substance case. This appeal followed.

        See TEX. PENAL CODE ANN. §§ 12.34-.35 (West 2019); 38.11(d)(1), (g) (West Supp. 2020); see also TEX.
        1

HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2017).
                                          COURT COSTS
       In his sole issue, Appellant argues that the trial court erred in imposing court costs in
multiple cases which were handled in a single plea and sentencing proceeding. The State
concedes error.
Standard of Review and Applicable Law
       The Texas Code of Criminal Procedure requires that a judgment of conviction order a
defendant to pay court costs. TEX. CODE CRIM. PROC. ANN. arts. 42.15 (West Supp. 2020), 42.16
(West 2018).      Only statutorily authorized court costs may be assessed against a criminal
defendant. See id. art. 103.002 (West 2018). The clerk of the trial court is required to keep a fee
record, and a statement of an item therein is prima facie evidence of the correctness of the
statement. Id. art. 103.009(a), (c) (West 2018); see Owen v. State, 352 S.W.3d 542, 548 (Tex.
App.—Amarillo 2011, no pet.). If a criminal action is transferred or appealed, “an officer of the
court shall certify and sign a bill of costs stating the costs that have accrued and send the bill of
costs to the court to which the action or proceeding is transferred or appealed.” TEX. CODE
CRIM. PROC. ANN. art. 103.006 (West 2018). Article 103.001(b) states that a cost is not payable
by the person charged with the cost until a written bill is produced containing the items of costs
and signed by the officer who charged the cost or who is entitled to receive payment for the
costs. Id. art. 103.001(b) (West 2018). Court costs, as reflected in a certified bill of costs, need
not be orally pronounced or incorporated by reference to be effective, because court costs do not
alter the range of punishment to which the defendant is subject, or the number of years assessed,
and, thus, are not part of the sentence. Armstrong v. State, 340 S.W.3d 759, 766–67 (Tex. Crim.
App. 2011) (citing Weir v. State, 278 S.W.3d 364, 367 (Tex. Crim. App. 2009)).
       A criminal defendant may challenge the bases for court costs for the first time on appeal.
Johnson v. State, 423 S.W.3d 385, 390-91 (Tex. Crim. App. 2014). In most instances, the
appellant would have no basis to object because no itemized bill is available when the sentence is
imposed in open court and the judgment generally contains only an aggregate figure. Id. An
omitted bill of costs can be prepared and added to the record by a supplemental clerk’s record.
Id. at 392. A document that contains an itemized list of court costs, the clerk’s seal, and a deputy
clerk’s signature satisfies the requirements for a bill of costs under Article 103.001. Id. at 393.
A bill of costs prepared after a criminal trial need not be presented to the trial court because it
has no bearing on the defendant’s guilt or sentence. Id. at 394. The fact that most court costs are



                                                 2
mandated by statute dispenses with the need for an ordinary sufficiency review. Id. at 388–90.
An appellate court reviews “the assessment of court costs on appeal to determine if there is a
basis for the cost, not to determine if there was sufficient evidence offered at trial to prove each
cost, and traditional Jackson evidentiary-sufficiency principles do not apply.” Id. at 390.
Discussion
       Article 102.073 of the code of criminal procedure states as follows:


       In a single criminal action in which a defendant is convicted of two or more offenses or of
       multiple counts of the same offense, the court may assess each court cost or fee only once against
       the defendant.


TEXAS CODE CRIM. PROC. ANN. art. 102.073 (West 2018). Accordingly, because Appellant was
convicted of two or more offenses in a single criminal action, the trial court could order payment
of court costs only once. Id.; see, e.g., Ramsey v. State, 12-18-00266-CR, 2019 WL 4727607, at
*5 (Tex. App.—Tyler Sept. 27, 2019, pet. ref’d) (mem. op., not designated for publication);
Clark v. State, 592 S.W.3d 919, 933 (Tex. App.—Texarkana 2019, pet. ref’d); Cain v. State, 525
S.W.3d 728, 734 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d); Hurlburt v. State, 506
S.W.3d 199, 203 (Tex. App.—Waco 2016, no pet.).
       The bill of costs in each case assessed identical costs and fees with the exception that the
bill of costs in the possession of a controlled substance in a correctional facility contains an
additional $2.50 for a “Records Management & Preservation Fee.” Appellant argues, and the
State concedes, that the amount of court costs is determined by the highest category of offense
for which the defendant was convicted. TEX. CODE CRIM. PROC. ANN. art. 102.073(b); Ramsey,
2019 WL 4727607, at *5. We agree with the parties the trial court erred in assessing duplicative
court costs against Appellant in each case. We sustain Appellant’s sole issue.


                                                DISPOSITION
       Having sustained Appellant’s sole issue, we modify the trial court’s judgment in trial
court cause number 007-1972-19 by deleting the court costs from the judgment.                               Having
modified the judgment in trial court cause number 007-1972-19, we otherwise affirm the trial
court’s judgments in each case.




                                                       3
                                                                BRIAN HOYLE
                                                                   Justice


Opinion delivered July 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 30, 2021


                                         NO. 12-20-00232-CR


                                     JIMMY LEE GONZALES,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1971-19)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 30, 2021


                                        NO. 12-20-00233-CR


                                    JIMMY LEE GONZALES,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1972-19)

                      THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, because it is the opinion of this court that the judgment of
the court below should be modified and as modified, affirmed.
                      It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to delete the court costs from the judgment; in all other respects
the judgment of the trial court is affirmed; and that this decision be certified to the court below
for observance.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.